Citation Nr: 0212008	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A.§ 1318.



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
August 1944.  The appellant is the veteran's widow.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied the appellant's claim for 
service connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318

Although the appellant had made a claim for benefits under 38 
U.S.C.A. § 1318, the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans Advocates, Inc., v. Secretary of Veterans Affairs, 
No. 00-7095,-7096,-7098 (Fed. Cir. August 16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rule-making which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-
are inconsistent on the "hypothetical entitlement" issue or 
revised regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 
U.S.C.A. § 1318 claims, including the claim in this case, 
remain in effect pending the completion of the directed rule-
making.

This case was previously before the Board and in January 
2001, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review on the issue of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The RO has notified the appellant of evidence needed to 
substantiate her claim, obtained all relevant evidence 
identified by the appellant, and medical opinion in order to 
assist the appellant in substantiating her claim for VA 
benefits has been obtained.

2.  The veteran died in December 1998 as a result of an acute 
myocardial infarction due to or as a consequence of 
atherosclerotic coronary artery disease.  Chronic renal 
insufficiency was reported as a significant condition 
contributing to death.

3.  At the time of death service connection was in effect for 
arthritis involving both hips, knees and lumbar spine for a 
combined disability rating of 90 percent.  He had been 
assigned a total rating for compensation purposes since 
September 1991.

4.  The conditions implicated in the veteran's death to 
include the atherosclerotic coronary artery disease were not 
manifested in service or within the first post service year.

5.  The veteran's service-connected disabilities are not 
shown to have aided in or assisted in the production of 
death, nor was the veteran materially less capable of 
resisting the effects of the fatal heart disease with chronic 
renal insufficiency implicated in his death as a result 
thereof.


CONCLUSIONS OF LAW

1.  Atherosclerotic coronary artery disease was not incurred 
in or aggravated by service, and cardiovascular-renal disease 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
1999 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. §§  
3.102, 3.156 (a), 3.159 and 3.326)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West Supp. 2001)) 
redefined VA's duty to assist the veteran in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§  3.102, 
3.156(a), 3.159, and 3.326(a).  The Board finds that all 
relevant evidence has been obtained in regards to the 
appellant's claim for service connection for the cause of the 
veteran's death and that the requirements of the VCAA, have 
in effect, been satisfied.

The appellant has been provided with the statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence and the laws and regulations related to 
the claim and essentially notified her of the evidence needed 
by her to prevail on the claim.  Furthermore, in a letter 
dated in January 2001, the RO notified the appellant of what 
evidence VA would try to obtain and what evidence the 
appellant needed to submit and they offered to assist the 
appellant in obtaining relevant evidence.  Medical opinion 
relevant to the issue on appeal has been obtained and there 
is no indication in the record that there is additional 
evidence that has not been accounted for and/or associated 
with the claims file.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time.  In this case, the record on appeal demonstrates 
the futility of any further evidentiary development and there 
is no reasonable possibility that further assistance would 
aid in substantiating her claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of her claim. 
Smith v. Gober, 14 Vet.App. 227 (2000); DeCruz  v. Principi, 
15 Vet.App. 143 (2001).

Factual Background

The veteran died on December [redacted], 1988.  The immediate cause 
of death, as noted on his death certificate, was acute 
myocardial infarction due to or as a consequence of 
atherosclerotic coronary artery disease.  Chronic renal 
insufficiency was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause.

The veteran's service medical records are negative for heart 
disease and/or a renal disability.  Service medical records 
do include a report that the veteran was supposed to have had 
some sort of heart trouble at age 10 and a clinical finding 
in August 1943 of a transient systolic murmur.  Heart sounds 
were noted to be normal with no murmurs in September 1943.  
However, in March 1944, a high pitched squeaking systolic 
murmur was heard in the fourth intercostal space just to the 
right of the sternum.  An electrocardiogram on this occasion 
was interpreted to be essentially negative.  When evaluated 
in June 1944 for complaints related to arthritis, it was 
noted that the veteran suffered a siege of rheumatism when he 
was 9 years old causing him to miss 2 years of school.  It 
was further noted that during this period he spent much time 
in bed and suffered frequent attacks of fever.  Pain and 
swelling of the joints however were the most severe symptom 
and reportedly "a field nurse thought that his heart was 
involved in that disease."  Service medical records show that 
the veteran, in view of his long history of joint pains, was 
recommended for discharge from the Naval service in July 
1944.  He was subsequently discharged in August 1944.

Initially, following discharge, a 50 percent rating was 
assigned under the 1933 rating schedule, then in effect.  The 
disability rated as service connected was "acute arthritis, 
multiple joints, severe convalescent, with heart murmurs".  
This characterization was continued at 40 percent disabling 
when the 1945 rating schedule came into effect.  Subsequently 
the joints were rating with the "heart murmurs" 
characterization disappearing, apparently after physical 
examinations that were conducted that did not show heart 
murmurs or heart disease.

On his initial post service VA examination in March 1945, it 
was noted that the veteran had no symptoms referable to 
cardiovascular disease.  Examination of his heart showed no 
murmurs, thrills, or accents.  Heart sounds were of fair 
quality and tone.  Action was rapid but regular and 
synchronous.  Electrocardiogram was interpreted to show no 
abnormality.  X-rays were interpreted as negative.  Heart 
disease not established was the pertinent diagnosis.  
Subsequent VA clinical records show that, on a VA examination 
in January 1981, the veteran's cardiovascular system had 
regular rate and rhythm with no murmur or carotid bruits.  
Blood pressure was 160/90 sitting, 160/86 recumbent, and 
160/90 standing.  Essential hypertension was diagnosed.

In June 1981 the veteran was hospitalized at a VA medical 
facility with complaints of increasing shortness of breath 
and chest pain.  The veteran was noted to have bibasilar 
rales and was believed to be in congestive heart failure.  An 
echocardiogram revealed right ventricular dilation with 
vigorous contractility.  The veteran was placed on Digoxin 
and Lasix for congestive heart failure.  It was also noted 
that the Saturday prior to the admission the veteran noted 
bright red blood in his urine.  It was noted that the 
veteran's hematuria spontaneously cleared during his 
hospitalization and that a cystoscopy revealed no evidence of 
any pathology.  An ultrasound also demonstrated normal sized 
kidneys with no evidence of stones.  They did find however, 
one cast, and the veteran was followed up by the renal 
services.  It was indicated that he would undergo a repeat 
urinalysis within one month and if casts were again present, 
he would be considered for a renal biopsy.  Hematuria 
resolved with no evidence of anatomical pathology and organic 
heart disease, etiology unknown, borderline cardiomegaly, 
congestive heart failure, compensated, were the pertinent 
diagnoses at discharge.

The veteran was afforded a VA examination in December 1991.  
At that time, it was noted that he had degenerative arthritis 
of the lumbar spine as well as the hips and knees and 
continued to have rather marked complaints involving all 
these areas.  It was noted that he was minimally ambulatory 
and used a motorized wheelchair.  It was also noted that he 
uses two Canadian crutches in order to get out of the 
wheelchair.  The veteran stated that he was minimally 
ambulatory around the house and required assistance in order 
to be up.  The veteran reported that he was having some 
wheezing and shortness of breath as well as having some chest 
pain.  He said that he forgot his nitroglycerin tablets at 
home and had been having chest pain all morning.  Examination 
of the veteran was terminated due to his complaints of chest 
pain and he was taken to the ambulatory outpatient clinic for 
evaluation.  There he was medicated and found to be feeling 
much better.  

When reexamined in March 1992, it was noted that the prior 
examination had to be terminated because of the incurrence of 
chest pain.  When examined on this occasion, the examiner 
noted that he had to assist the veteran on the examination 
table and personally undress him.  On physical examination 
range of motion of the hips were limited with significant 
pain on motion of the right hip and left hip motion was 
almost impossible.  Examination of the knees revealed limited 
motion and the right knee demonstrated minimal movement with 
marked and severe pain.  The veteran was unable to heel and 
toe walk or to squat.  Range of motion studies of the back 
were unobtainable.  Degenerative arthritis involving the 
lumbar spine, both hips, both knees and left ankle was the 
diagnostic impression.  The examiner noted that, when he 
asked the veteran whether arthritis was the reason that he 
used a wheelchair, it was noted that he answered yes.

VA clinical records dated in December 1998 show the veteran 
was admitted to a VA facility that month with the diagnosis 
of severe left anterior descending (LAD) artery stenosis, 
hypertension, diabetes mellitus, chronic renal insufficiency, 
and chronic obstructive pulmonary disease.  On evaluation, 
the veteran was found to be hyperkalemic and 
hyperphosphatemic with an increased BUN.  The veteran also 
was noted to be in metabolic acidosis and uremic.  The 
etiology of his acute process was thought to be primarily 
related to acute or chronic renal failure and dehydration.  
The veteran also complained on admission of chest pain.  He 
was emergently dialyzed.  At that time he had a 60-second 
episode of bradycardia with subsequent ventricular 
tachycardia.  He was resuscitated and eventually intubated 
and required Lidocaine and Dopamine for treatment of 
arrhythmias and for pressure support in that order.  

Several days after admission the veteran was extubated and 
transferred from the intensive care unit to the renal service 
and placed on telemetry.  The veteran remained on 
Azithromycin for treatment of a right upper lobe infiltrate 
and his family along with the veteran decided that he would 
be DNR.  Later on the evening of December 15, 1998, the 
veteran developed chest pain, he however declined any 
intervention for myocardial infarction/ischemia.  It was 
noted that although he had severe left main coronary artery 
disease, he refused CABG, and stated that he only wanted 
supportive care, maximal medical therapy.  He declined 
cardiac intervention and stated he would only have acute 
dialysis if it would be something limited.  The veteran was 
noted to continue to have a dismal course and that he was 
transferred off telemetry to a regular renal service bed.  
Continued treatments, medical therapy for his severe coronary 
artery disease with enteric-coated aspirin, maximal beta-
blocker therapy, and nitroglycerin were administered.  The 
veteran expired on December [redacted], 1998.

As noted above the Board remanded this case to the RO in 
January 2001 to have an appropriate VA physician review the 
entire claims file and render opinions as to: whether it was 
at least as likely than not that the veteran's fatal heart 
disease with chronic renal insufficiency was causally or 
etiologically related to his military service; whether it was 
at least as likely than not that the veteran's fatal heart 
disease with chronic renal insufficiency was causally or 
etiologically related to or aggravated by his service-
connected arthritic disabilities; and, whether it was at 
least as likely as not that the veteran's service-connected 
arthritis of the lumbar spine, hips, and knees had a 
debilitating effect and materially accelerated death or 
materially rendered him less capable of resisting the effects 
of this fatal heart disease with chronic renal insufficiency.  
Reference was made to the "heart murmurs" in that remand.

In an opinion dated November 2001, a VA physician reported 
that he had reviewed the veteran's medical record, including 
his terminal hospitalization.  He noted that the veteran 
arrived at the hospital in December 1998 and was found to be 
in metabolic acidosis and was uremic secondary to chronic 
renal failure and dehydration.  He also noted that the 
veteran had an acute gastrointestinal bleed and complaints of 
chest pain on admission.  He further noted that the veteran 
underwent emergent dialyzation and developed brachycardia 
with ventricular tachycardia.  He noted that a cardiac 
examination revealed a regular heart and rhythm without 
murmur.  He noted that on December 15, the veteran developed 
chest pain and then he underwent diagnostic testing.  He also 
noted that the veteran was offered intervention from the 
medical team for myocardial infarction and ischemia, 
percutaneous transluminal coronary angioplasty and coronary 
artery bypass grafts.  The veteran refused this treatment and 
requested only supportive care.  He observed that the records 
submitted did not indicate any diagnosis of heart murmur that 
references a heart disease.  

Furthermore, he noted that medical records did not reveal any 
sustained clinical treatment or problems arising from the 
veteran's heart condition with one exception that he 
apparently underwent cardiac catheterization in March 1998.  
This physician noted that the abrupt onset of symptoms 
involved status post CPR infarction.  In the absence of a 
medical statement for this veteran, cardiac diagnosis 
suggests that cause of death is not likely associated with 
chronic service-connected disability and were not related to 
and/or aggravated by them.  He added that the medical records 
indicate that the veteran was a surgical candidate for PTCA 
or CABG and was offered these options by his medical team but 
declined either intervention.

Analysis

It is the appellant's contention that the veteran's death 
from heart disease and renal insufficiency was caused by his 
service-connected disabilities.  She specifically asserts 
that the veteran's service-connected disabilities were so 
severe that he was unable to undergo heart surgery that may 
have prevented his death.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred or aggravated in service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to constitute a contributory cause of death, it 
must be shown to have contributed substantially or materially 
to the veteran's death; combine to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of the disease or injury causing 
death as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  

The Board has made a careful longitudinal review of the 
record and observes that neither of the conditions implicated 
in the veteran's death, atherosclerotic coronary artery 
disease and/or renal insufficiency were noted in service or 
can be attributed thereto on a presumptive basis.  While we 
acknowledge that the veteran was noted to have a heart murmur 
on several occasions in service, subsequent findings in 
service and within the immediate post service period were 
negative for any underlying pathological process involving 
the veteran's heart and/or cardiovascular system.  
Furthermore, the heart murmur appears to have resolved as it 
was not subsequently noted on any continuing basis.  The post 
service clinical records date the onset of the veteran's 
organic heart disease to the early 1980's, many years after 
service.  Service connection for the cause of the veteran's 
death is thus not warranted on either a direct or presumptive 
basis.  Additionally, heart murmurs were found, on recent 
opinion, to not be indicative of the heart disease found in 
this veteran.

Moreover, the appellant's contentions that the veteran's 
service-connected multiple joint arthritic disorders were a 
contributing factor to death cannot be sustained by the 
clinical evidence.  There is no objective evidence showing 
that the service-connected disabilities precipitated the 
veteran's coronary artery disease and/or renal disorder or 
otherwise were causally or etiologically linked thereto.  In 
this regard, while we have no doubt about the sincerity of 
the appellant's belief the medical records, including those 
associated with the veteran's terminal hospitalization in 
December 1998, made no mention that the veteran's service-
connected arthritis was in any way a factor in the management 
and/or treatment of the cardiopathy and/or renal disability 
implicated in the veteran's death.  The clinical records in 
fact, contrary to the appellant's assertions, disclose that 
the veteran during his terminal hospitalization declined any 
cardiac intervention, indicating a desire for supportive care 
only with limited dialysis for his renal disorder.

A VA physician at the VA Medical Center in Jackson, 
Mississippi, where the veteran expired, was specifically 
asked by the Board in January 2001 to review the veteran's 
claims folder.  He was further asked to furnish an opinion as 
to whether the veteran's service-connected arthritis 
contributed in any way to the progression of events leading 
to the veteran's demise.  This physician furnished an opinion 
based on the medical records that:

The abrupt onset of symptoms involving 
status post CPR infarction in the absence 
of medical statement for this veteran, 
cardiac diagnosis suggests the cause of 
death is not likely associated with 
chronic service-connected disability and 
were not related to/or aggravated by 
them.

As to the question of whether the veteran's service-connected 
disabilities were so severe as to be contraindications of 
medical intervention, this physician further stated that his 
review of the veteran's December 1998 hospitalization 
revealed that it was the veteran himself, when offered 
intervention for his cardiac condition, to include a coronary 
artery bypass "refused and requested supportive care only."

As a causal connection is not demonstrated between the 
veteran's service-connected disability and his cardiovascular 
and/or renal disease and since it has not been shown that 
there were resulting debilitating effects due to service-
connected disability that would render the veteran less 
capable of resisting the effects of his fatal heart disease 
with chronic renal insufficiency, the Board is unable to 
grant the benefit sought.

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but has not found that the evidence is 
approximately balanced such as to warrant its application.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
MICHAEL D. LYON
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



